Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
Claims 1-11 are pending for examination. 

Applicants’ election of group I (claims 1-2, 4-5 and 7-10)  on 10/11/2022  with traverse  in  response of 08/17/2022 is acknowledged. Applicants argument. For traversal in  arguing that no burden on examiner to examine all the claims  is considered but found not persuasive because   other 3, 6 and 11 comprise subject matters that are not inclusive in group 1 claims and searching arts for group I subject matters will not cover subject matters of other group claims. Therefore Claims 3, 6 and 11 are withdrawn. 
Claims 1- 2, 4-5 and 7-10 will be examined.  
35 USC § 112 (b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5 and 7-10  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 1 is indefinite in reciting “the second sludge in the thermostatic water tank to activate the second sludge and form an activated sludge, and the activation device receiving the fermentation broth and performing a microorganism acclimation process with the activated sludge in the thermostatic water tank and to form a third sludge; an extraction subsystem including: a freezing device, receiving the third sludge and performing a freezing process with the third sludge in the freezing device to form a fourth sludge " for the following reason:
 The way the  above recitation is presented it is unclear whether the fourth sludge comprise   fermentation broth comprising first sludge as  it is stated in the recitation “performing a microorganism acclimation process with the activated sludge in the thermostatic water tank and to form a third sludge”  mean third sludge is the activated sludge which  is the fourth sludge. Clarity required.
Claim 1 is  also unclear how fermentation is perform  in the fermentation device is  the device comprise microorganism or not; it should include either sludge comprising microorganism or microorganism is added.
Clarity required.
Claim 1 is also  indefinite in reciting” a freezing device, receiving the third sludge and performing a freezing process with the third sludge in the freezing device to form a fourth sludge; a pretreatment device, receiving the fourth sludge and performing a pretreatment process to disrupt cells of microorganism in the fourth sludge; and an extraction device, including an extraction tank and a precipitation tank, the extraction device receiving the fourth sludge and performing an extraction process and a purification process in the extraction tank to form a  polyhydroxyalkanoates mixture and a first waste” because of following reason:

It is unclear whether the extraction device that receive fourth sludge is  those that disrupt cells of microorganism in the fourth sludge in the pretreatment device or not.   Clarity required.


Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."



Claims 1-2, 4-5 and 7-10  are rejected under 35 U.S.C. 103(a) as being unpatentable over   Werker et al. (EP318620A1, US21462034233; 2014 ) in view of Tsai et al.: (US8641907).
Werker et al disclose a process for producing PHA comprises obtaining biomass produced in the course of biologically treating a first wastewater source  ( it can be first sludge) containing RBCOD. The biomass is to be exploited with a second wastewater source ( it can be 2nd sludge having a different RBCOD content from the first wastewater source in order to accumulate and thereby produce PHA. Before subjecting the biomass to a PHA accumulation process, the biomass PHA accumulation potential is enhanced via an acclimation process with the second wastewater source. During acclimation, the biomass is subjected to repeated feast-famine periods. During each feast period, the biomass is exposed to a fraction of the second wastewater source. The RBCOD uptake and/or biomass respiration rate is directly or indirectly measured during each feast period. The famine period is maintained for a period of time that is at least two times greater than the length of time of the proceeding feast period. After at least two feast-famine acclimation periods or after one or more measured parameters reveal an increased RBCOD relative uptake or respiration rate of the biomass during a subsequent feast period, the biomass is subjected to a PHA accumulation process using the second wastewater source ( the activated sludge) ( abstract).

 Werker et al did not disclose freezing nor  use of sodium hypoclorate in the process of PHA production.
However Tsai et al disclose a method of producing PHAs from municipal waste sludge wherein the method comprise freezing the municipal waste sludge to deactivate polyhydroxyalkanoates (PHAs) producing microbial species present in the municipal waste sludge, conducting (102) a pretreatment of the municipal waste sludge, adding (103) a controlled amount of sodium hypochlorite solution (10-100 v/v%) to the municipal waste sludge that has been frozen to digest the PHAs producing microbial species, separating (105) PHAs from non-PHAs substances in the municipal waste sludge, and contacting the municipal waste sludge with chloroform at a temperature of 30-40 degrees C. A liquid-solid ratio of the solid content of the municipal waste sludge to a volume of the sodium hypochlorite solution added is 0.67-3 mg/ml. The step of separating PHAs from non-PHAs is conducted by removal of a supernatant of the municipal waste sludge through centrifugation after chloroform is added and by addition of acetone and cold ethanol and a subsequent centrifugation to remove a supernatant from the municipal waste sludge. The pretreatment includes addition of sodium hypochlorite solution to the municipal waste sludge to digest the PHAs producing microbial species, ultrasonic treating the municipal waste sludge, and heating the municipal waste sludge to a temperature of 30-40 degrees C, followed by removal of a supernatant from the municipal waste sludge. The step of adding the controlled amount of sodium hypochlorite solution is conducted at a temperature of 37 degrees C.
Therefore it would have been obvious to a person of ordinary skill  at the time of the instant application filed in the art, at the time of the invention to combine the teaching of Werker et al.,  and Tsai et al to modify the  method of   producing PHAs from waste sludge by activating to produce activated sludge ( as taught by Werker et al ) and extract and purify produced PHAs as disclosed by Tsai et al to obtain PHAs in efficient and industrial scale an industrially useful chemical.
Conclusion

Claims 1-2, 4-5 and 7-10 are rejected and no claim is allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652